TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 3, 2014



                                      NO. 03-13-00618-CV


         Vista Medical Center Hospital and Vista Hospital of Dallas, LLP, Appellants

                                                 v.

          Texas Department of Insurance, Division of Workers’ Compensation; and
                      Texas Mutual Insurance Company, Appellees




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
            REVERSED AND RENDERED IN PART; REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on May 30, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the portion of the district court’s

judgment awarding monetary relief to Texas Mutual Insurance Company and renders judgment

that Texas Mutual take nothing on that claim. We remand Texas Mutual’s remaining alternative

constitutional and statutory claims to the district court for further proceedings consistent with our

opinion. The appellant shall pay all costs relating to this appeal, both in this Court and the court

below.